Citation Nr: 1609388	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 for posttraumatic stress disorder (PTSD) prior to June 29, 2012 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1993, from October 2001 to May 2002, from May 2003 to February 2004, and from October 2005 to August 2007.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This matter was previously remanded by the Board in September 2012 and September 2014 for further development.  The requested development has been completed.
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational and social impairment with reduced reliability throughout the period on appeal prior to March 6, 2015.

2.  As of March 6, 2015, the Veteran's PTSD was shown to cause occupational and social impairment with deficiencies in most areas.

3.  The Veteran's PTSD does not cause total social and occupational impairment.  




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent have been met prior to March 6, 2015, and the criteria for a 70 percent rating were met as of March 6, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) on June 29, 2012.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran requested an additional examination at his personal hearing in June 2012, and the Board remanded the Veteran's claim to obtain a VA examination.  The Veteran did argue that he "didn't hit it off" with the examiner who conducted the September 2008 VA examination, but a review of the examination report reveals symptoms that are consistent with the Veteran's treatment records and subsequent examination.  Accordingly, the Board finds that the examinations of record to be sufficient for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

The Veteran contends that he is entitled to an increased rating for his PTSD.  For the reasons stated infra, the Veteran is entitled to a 50 percent disability rating prior throughout the period on appeal, but the Veteran is not entitled to a disability rating in excess of 50 percent at any time during the period on appeal.

The Veteran first filed for service connection for PTSD in July 2008, and, in July 2009, the RO granted service connection and assigned an initial disability rating of 30 percent effective August 27, 2007; the first day after the Veteran separated from the service.  The Veteran appealed the rating that was assigned.  While the Veteran's appeal was pending, the RO, in October 2013, increased the Veteran's disability rating to 50 percent effective June 29, 2012.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Mental disorders, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A disability rating of 30 percent is assigned when a veteran's PTSD causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

The Veteran stated the following in writing "[p]lease note for the record I am not applying for 100 [percent] for PTSD.  I am not stating the PTSD has rendered me TOTALLY occupational and socially impaired [sic]."  See June 2010 VA Form 9.  Therefore, the Board will not consider the assignment of a total disability rating for his PTSD, because the Veteran has explicitly narrowed the scope of his appeal to exclude consideration a total disability rating; and the issue is not otherwise raised by the record.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran underwent an examination in September 2008.  The Veteran indicated that he was employed during the week, and that he farms at his father's home on evenings and weekends.  The Veteran also indicated that he has outbursts at work and is difficult to supervise.  The Veteran reported that he was participating in counseling directed at family problems including problems with his children as well as his divorce from his second wife.  Nevertheless, the Veteran indicated that his girlfriend, as well as his children from his previous marriages, all lived with him at his house.  The Veteran reported that he gets uncomfortable when he goes to the store or to restaurants and only maintains relationships with his family.  The Veteran estimated that he gets four to five hours of sleep a night and that he has nightmares four times per week.  The Veteran reported that he experiences intrusive thoughts and an exaggerated startle response.  He reported having had some conflicts at work since his return, has blown up at co-workers and supervisors. He admits to being hard to supervise, but also states that he had been doing better at controlling his behavior and blow-ups, and mentioned that is employer had been accommodating.

The examiner observed that the Veteran was mildly anxious, but that he was not displaying acute distress outwardly.  The examiner noted that the Veteran's speech was logical with no indication of hallucinations, delusions, or formal thought disorders.  The Veteran was oriented in three spheres with adequate memory and concentration for purpose of the interview.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  The examiner diagnosed the Veteran with PTSD, and opined that the Veteran presented as someone who would show occasional decreases in work efficiency but generally satisfactory functioning with regard to routine behavior and conversation.  

In July 2009, the Veteran's girlfriend  - who during the period on appeal married the Veteran - submitted a written statement on the Veteran's behalf.  The Veteran's girlfriend indicated that the Veteran had begun to isolate himself from his family and friends.  Specifically, the Veteran's girlfriend reported that the Veteran interacts with his children with either apathy or often with anger and annoyance; gets extremely angry when she attempts to discuss serious subjects; and experiences states of paranoia that cause him to perceive personal attacks from her, his children, his other family members, and his coworkers.  The Veteran's girlfriend  also indicated that the Veteran had seemed to have lost almost all control over his emotions and had extreme difficulty in completing tasks.  The girlfriend reported that the Veteran had trouble sleeping and memory problems.

The Veteran submitted a written statement in July 2009 as well, reporting that he experiences several panic attacks a week, deficiencies in most areas, unprovoked irritability, severe memory loss, and an inability to understand complex commands.  The Veteran indicated that has become a recluse by living in the country and avoiding the city downtown.  The Veteran also indicated that on one occasion the thought of going into town caused him to experience a panic attack.  The Veteran also reported that he was unable to experience any feelings or emotions such as happiness or love.  Finally, the Veteran stated that he changed his phone number to an unlisted number, because he was unable to deal with a ringing telephone.

VA medical records indicate that the Veteran sought treatment for PTSD from a social worker from October 2009 to March 2010.  The Veteran screened positive for PTSD and negative for depression and alcohol abuse in November 2009.  The Veteran reported problems with anger management, a lack of happiness in his life, and anxiety responses to environmental triggers.  The Veteran indicated that he was employed during this period.  The Veteran's assigned GAF score was 53.

The Veteran underwent another examination in March 2010.  The Veteran reported that he had worked full time at his then current place of employment for 12 years and had recently been promoted to a supervisor position; but that he moved to the night shift.  The Veteran indicated that he was still living with his girlfriend and his children.  The Veteran also indicated that his nightmares were more vivid and frequent than they had been in the past.  The Veteran reported a loss of interest in his hobbies.  The Veteran also reported that he avoids news casts related to the global war on terrorism or Iraq and that he has intrusive thoughts and an exaggerated startle response.  

The examiner observed that the Veteran's manner was tense, but that his speech was logical with no indication of hallucinations, delusions, or formal thought disorders.  The examiner also observed that the Veteran was oriented in three spheres with adequate memory and concentration for purposes of the interview.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran shows occasional decreases in work efficiency or intermittent period of inability to perform occupational tasks due to signs and symptoms of PTSD but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.

At a personal hearing held on June 29, 2012, the Veteran testified that as a result of his PTSD he avoids traveling into town and is perturbed when visitors show up at his home unannounced.  The Veteran also indicated he has nightmares and flashbacks that increased in severity since he first sought treatment for PTSD.  The Veteran estimated that 90 percent of his sleep consisted of nightmares and flashbacks.  The Veteran further indicated that watching a news story about Iraq or listening to someone talk about Iraq causes triggers flashbacks.  The Veteran's representative also indicated that the Veteran had lost his job in December 2011 as a result of an ankle injury.  See Transcript.

In June 2012, the Veteran submitted another written statement, suggesting that his PTSD had gotten worse.  The Veteran described anger management issues that disrupted his family relationships, trouble sleeping, and being easily startled.  The Veteran's third wife - who prior to this point was the Veteran's long term girlfriend - also submitted a statement on the Veteran's behalf corroborating his description of his symptoms.

The Veteran underwent another VA examination in May 2013.  The Veteran reported that he was still living with his third wife (who in previous examinations was referred to as his girlfriend, because they were not married at the time), but that his children had moved in with their mother; the Veteran's ex-wife.  The Veteran characterized his marriage as rough, and he indicated that there were frequent arguments and as well as tension within the marriage.  The Veteran reported that he avoids social contact whenever possible.  The Veteran also reported that he lost his job in February 2012.  The Board notes that this conflicts with the statements of the Veteran's representative at the Veteran's personal hearing.  The Board resolves this contradiction by finding the Veteran's statements more credible, because the Veteran has a better basis of knowledge of his employment history than his representative does.  The Veteran did secure new employment, and as of the date of the examination had been employed for approximately seven months; making his start date in approximately November 2012.  Nevertheless, the Veteran also reported absenteeism due to stress, tardiness due to lack of sleep, and a desire to transfer to a position that limits his interaction with coworkers. 

The examiner stated that the Veteran was experiencing occupational and social impairment with reduced reliability and productivity.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran was alert and fully oriented and that his speech was spontaneous, coherent, and fully oriented.  The examiner also concluded that the Veteran's symptoms cause clinically significant distress or impairment in social occupational and other important areas of functioning.  The examiner assigned a GAF score of 50.  The examiner concluded that the Veteran's social an occupational impairment had increased since the last VA examination (since March 2010), because his children moved out of his house to live with their mother as well as the Veteran's problems with his current employment.

A December 2013 letter indicates that the Veteran was terminated from his new job.

VA treatment records show that in June 2014, July 2014, September 2014 and January 2015, the Veteran was alert and oriented with normal speech, normal thoughts, good insight and judgment, and good memory, without suicidal or violent ideation.  The Veteran continued to experience panic attacks.  Other treatment records have been obtained, but show similar findings.

At a VA examination in March 2015, the Veteran was noted to have a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  When asked about his hygiene, the Veteran stated that he relies on reminders from his wife for basic hygiene and that in the absence of these reminders he has neglected to change his clothes, brush his teeth or
Bathe.  The examiner concluded that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In June 2015, the Veteran was found to be competent to manage his VA benefits.  See June 2015 Rating Decision.

The Veteran is entitled to a disability rating of 50 percent prior to July 29, 2012, because his PTSD caused occupational and social impairment with reduced reliability.  The Veteran's third wife provided a detailed description of the Veteran's impaired familial relationships with his children, her, and his other family members; including that he was unable to discuss serious issues with her civilly or interact with his children in a nurturing manner due to his PTSD.  The Veteran's current wife also indicated that the Veteran's paranoia leads him to perceive personal attacks from his coworkers.  The Board finds her reports to be credible and sufficient evidence that the Veteran had difficulty maintaining effective work and social relationships; which is one of the enumerated criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Additionally, the Veteran reported that he experiences panic attack more than more than once per week.  The Veteran is competent to report the severity and regularity of his panic attacks; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and the Board finds the Veteran's reports to be credible.  Accordingly, the Veteran meets another one of the enumerated criteria for a 50 percent disability rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Finally, the Board also notes that the Veteran's assigned GAF scores - determined by medical professional at VA - ranged from 53 to 55 prior to June 29, 2012.  Although not outcome determinative, GAF scores are a factor that the Board must consider; Bowling v. Principi, 15 Vet. App. 1 (2001); and these GAF scores -  although not among the enumerated criteria for a 50 percent rating - are indicative of symptoms severe enough to cause moderate difficulty in social and occupational functioning; and, therefore, reduced reliability and productivity.  See Vazquez-Claudio; see also Mauerhan.  Therefore, the weight of the evidence indicates that it is at least as likely as not that the Veteran's PTSD was severe enough to cause occupational and social impairment with reduced reliability and productivity prior to July 29, 2012.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As previously noted, the Veteran has already been granted a disability rating of 50 percent from July 29, 2012.  See October 2013 Rating Decision.  Therefore, the Veteran is entitled to a disability rating of 50 percent throughout the period on appeal.

The Veteran is not entitled to a disability rating of 70 percent prior to March 6, 2015, because it was not shown prior to that date that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas.  The Veteran was not only able to maintain gainful employment, but he was promoted to a supervisory position during that period .  The Board notes that the Veteran was let go from that job in February 2012, but he was able to secure new employment by November 2012; a relatively short time later.  Furthermore, the record indicates that this termination was likely due to an ankle injury rather than the Veteran's PTSD.   The Board also notes that the Veteran lost his job again in December 2013.  Nevertheless, the record does not indicate that this was likely due to his PTSD.  Considered as a whole, the weight of the evidence prior to March 6, 2015 indicates that the Veteran's PTSD, although severe enough to cause reduced reliability and productivity, was not severe enough to cause a deficiency at work.

Furthermore, the Veteran's PTSD did not cause a deficiency in family life.  As previously noted, the Veteran's PTSD did cause reduced reliability in his personal life.  The Board also notes that, in May 2013, a VA examiner indicated that the Veteran was unable to secure and maintain effective relationships.  Nevertheless, the Board does not afford this opinion great weight, because the record indicates that the Veteran was able to continue to court and eventually marry his third wife whom he is still married to till this day.  This is sufficient evidence to indicate that the Veteran was able to maintain at least one effective relationship.  Furthermore the weight of the evidence does not indicate that the Veteran manifested the other enumerated criteria for a 70 percent disability rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Finally, the Board finds that the Veteran's marriage demonstrates that, although an impairment to his family life, his PTSD was not sufficient enough to cause a deficiency.  See Vazquez-Claudio; see also Mauerhan.  Of note, a 50 percent rating does contemplate difficulty establishing and maintaining effective social and occupational relationships.  As such, when the Board suggests that the Veteran's PTSD did not cause a deficiency in his family life, it is meant that it was not to the level that was commensurate with a 70 percent rating.

Finally, the Veteran's GAF scores prior to March 6, 2015 are not indicative of symptoms severe enough to cause major impairment in several areas let alone an inability to function in almost all areas.  Therefore the weight of the evidence indicates that the Veteran's PTSD does not cause occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

As previously noted, the Veteran has explicitly narrowed the scope of his appeal to exclude consideration a total disability rating; and the issue is not otherwise raised by the record.  Therefore, the weight of the evidence indicates that the Veteran is entitled to a disability rating of 50 percent throughout the period on appeal prior to March 6, 2015, and to a 70 percent rating thereafter.

Specifically, at the March 6, 2015 VA examination, the examiner estimated that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas; a conclusion which supports the assignment of a 70 percent rating as of that date.

As noted, the Veteran indicated that he was not seeking a total schedular rating for PTSD, and one is clearly not warranted as the Veteran is not totally socially and occupationally impaired, as evidenced by his employment and his family relations.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria requires that Board take into consideration the presence and severity of all objectively observable symptomology when determining the proper disability rating.  See Vazquez-Claudio; see also Mauerhan.  The Board is essentially tasked with considering all of the Veteran's psychologically related symptoms within the parameters of the schedular rating that is assigned.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.


ORDER

A disability rating of 50 percent for PTSD prior to March 6, 2015 and to 70 percent thereafter is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that he is entitled to TDIU.  See February 2016 Appellant Brief.  The Board has jurisdiction to consider TDIU, because the Veteran's increased rating claim is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO was ordered to adjudicate a claim for TDIU.  See September 2014 Board Decision, p. 12.  The record indicates that the Veteran has not been evaluated for TDIU.  Accordingly, the issue of entitlement to TDIU must be remanded in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998).

Accordingly, the case is REMANDED for the following action:

The RO should arrange for any additional development deemed necessary (to include a VA examination to ascertain the combined impact the Veteran's service-connected disabilities have on his employability) and then readjudicate the appeal, including adjudicating a claim for TDIU.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


